Case 1:19-mc-00467-VSB Document 37-2 Filed 05/11/20 Page 1 of 3




            EXHIBIT B
          Case 1:19-mc-00467-VSB Document 37-2 Filed 05/11/20 Page 2 of 3


From:                  Cryan, Michael S.
To:                    Courtney E. Scott
Cc:                    Charles B. Bergin; Rotstein, Jason; Feighery, Timothy J.
Subject:               MALCOMINES / TIBERIUS - UBS Production
Date:                  Monday, April 13, 2020 9:14:44 AM
Attachments:           2020-04-06 UBS Production Redacted.xlsx


Courtney,

Pursuant to the Court’s Protective Order dated April 2, 2020 (ECF No. 36, the “Protective Order”),
Objectors hereby designate the following with respect to the production by UBS.

UBS produced one Excel spreadsheet on March 6, 2020. Objectors hereby designate rows 1-2 as
Confidential-Attorney’s Eyes Only (or “C-AEO”). We have attached in native format a copy of the UBS
production marked in accordance with the designations set forth above: C-AEO information has
been marked as C-AEO.


Michael S. Cryan
Partner

Arent Fox LLP | Attorneys at Law
1301 Avenue of the Americas, Floor 42
New York, NY 10019
212.484.3929 DIRECT | 212.484.3990 FAX
michael.cryan@arentfox.com | www.arentfox.com




CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you
received this in error, please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately
by return e-mail and promptly delete this message and its attachments from your computer system. We do not waive attorney-client or
work product privilege by the transmission of this message.
          Case 1:19-mc-00467-VSB Document 37-2 Filed 05/11/20 Page 3 of 3


From:                  Cryan, Michael S.
To:                    Courtney E. Scott
Cc:                    Charles B. Bergin; Rotstein, Jason; Feighery, Timothy J.
Subject:               MALCOMINES / TIBERIUS - BNY Mellon Production
Date:                  Friday, April 17, 2020 4:22:27 PM
Attachments:           BNYM - Redacted Wires.xlsx


Courtney,

Pursuant to the Court’s Protective Order dated April 2, 2020 (ECF No. 36, the “Protective Order”),
Objectors hereby designate the following with respect to the production by BNY Mellon.

BNY Mellon produced five Excel spreadsheets on April 10, 2020, labeled: Full Bliss Logistics with 4
rows; Malcomines Ltd. with 12 rows; Misel Babic with 3 rows; S M Pan African Mines with 17 rows;
and West African Mineral Trading with 243 rows.

With respect to the Malcomines Ltd. spreadsheet, Objectors hereby designate rows 2-12 as
Confidential-Attorney’s Eyes Only (or “C-AEO”).

With respect to the Misel Babic spreadsheet, Objectors hereby designate rows 2-3 as Confidential-
Attorney’s Eyes Only (or “C-AEO”).

With respect to the S M Pan African Mines spreadsheet, Objectors hereby designate rows 2-17 as
Confidential-Attorney’s Eyes Only (or “C-AEO”).

We have attached in native format a copy of the BNY Mellon production marked in accordance with
the designations set forth above: C-AEO information has been marked as C-AEO, in the rows
specified above in the attached native spreadsheets.




Michael S. Cryan
Partner

Arent Fox LLP | Attorneys at Law
1301 Avenue of the Americas, Floor 42
New York, NY 10019
212.484.3929 DIRECT | 212.484.3990 FAX
michael.cryan@arentfox.com | www.arentfox.com




CONFIDENTIALITY NOTICE: This e-mail and any attachments are for the exclusive and confidential use of the intended recipient. If you
received this in error, please do not read, distribute, or take action in reliance upon this message. Instead, please notify us immediately
by return e-mail and promptly delete this message and its attachments from your computer system. We do not waive attorney-client or
work product privilege by the transmission of this message.
